PRATT, Senior Judge
(concurring in the result):
I concur with Judge Rives’ conclusions that the search in this case was not adequately founded on probable cause and that the “good faith” exception to the exclusionary rule should not apply under the facts of this case.
I write separately to express my concern and belief that, in reaching his conclusion on the application of the “good faith” exception in this case, Judge Rives did not go quite far enough. I need not write at great length to express myself on this issue, because my position is not a novel one. I agree in full with the position and analysis of Chief Judge Everett in his lead opinion in United States v. Morris, 28 M.J. 8 (C.M.A.1989), wherein he appropriately concluded:
... unless and until the Supreme Court expands the rationale of Leon, the good-faith exception should only be applied in courts-martial where law enforcement personnel have reasonably relied on warrants or authorizations issued by military judges or military magistrates.
Id. at 12. In my view, a commander, by the very nature of his position and responsibilities, does not and cannot fit a profile consistent with the delicate rationale on which the “good faith” exception hinges. This belief in no way denigrates the position of “commander;” if anything, it more fully credits the broad range of duties and responsibilities inherent in the position. The fact remains that, in the context of the “good faith” exception, a commander is simply not in the same “kettle of fish” as a military magistrate or a military judge.